Citation Nr: 1113877	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right leg varicose veins. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to June 1945.  His awards and decorations include the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

This matter was previously before the Board in January 2011, at which time it was remanded for further development.  The requested development has been completed, and the appeal has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's varicose veins of the right leg are productive of intermittent edema and pain with prolonged standing or walking that is relieved with elevation. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right leg varicose veins are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, Code 7120 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The instant appeal arises from a rating decision that awarded service connection for varicose veins and assigned an initial disability evaluation of 10 percent.  The courts have held that once service connection is granted the claim is substantiated, so additional VCAA notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record shows that the Veteran was provided with a VCAA notification letter in July 2008 that met the requirements of Pelegrini and Dingess.  The Board accordingly finds the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Board remanded the case for medical examination, which was performed in January 2011; the Board has reviewed the examination report and finds that the examination substantially complies with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran offered testimony regarding his claim at the August 2010 hearing.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluation initially assigned to his service connected varicose veins is inadequate to compensate him for the impairment that results from this disability.  He states that the varicose veins are painful after walking, and that they can result in swelling.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for varicose veins of the right leg was established by the August 2008 rating decision on appeal.  This decision also assigned the current 10 percent evaluation under 38 C.F.R. § 4.104, Code 7120, which is the rating code for varicose veins.  

Under the provisions of 38 C.F.R. § 4.104, Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

In this case, the evidence includes private records from February 2008.  These state that the Veteran did not have edema of his extremities.  

The Veteran was provided with an August 2008 VA examination of his veins.  On examination, he had a normal gait without the need for ambulatory assistance.  His stance was normal.  The right lower extremity on examination and inspection had three tortuous visible veins.  The diameter ranged from one half to one centimeter.  The veins were non tender and collapsible, and were in the medial aspects of the calf.  There was no swelling of the ankle or foot, and no tenderness of the calf, foot, ankle, or veins.  There were no ulcerations, no edema, no eczema, and no pigmentation.  The diagnosis was right lower extremity below knee varicose veins.  

At an August 2008 VA vascular surgery consult obtained less than two weeks after the VA examination, the Veteran reported that he was able to walk one block before he experienced foot and ankle pain.  He said the soles of his feet felt like stepping on pebbles and heat.  There had been no vascular surgery in the past.  The Veteran said his right leg hurt more than his left leg.  He had worn elastic stockings for his right leg with no relief in pain.  On examination, there was a moderately large, tortuous varicosity at the superior proximal calf.  There were no palpable pedal pulses.  The skin was intact and warm to touch.  Gout of the toes was noted.  The assessment was that there was no claudication, no rest pain, and no pre-gangrenous or gangrenous skin changes.  The examiner opined that no surgery was indicated, and the Veteran was informed that his pain was most likely neuropathic and would not be relieved by surgery.  

The Veteran testified at the August 2010 hearing that he would often have swelling of his right leg.  His right leg was often painful, and the pain was increased by walking.  See Transcript.  

The Veteran was afforded another VA examination of the veins in January 2011.  The claims folder was reviewed by the examiner.  The Veteran's disability was described as stable, and below the knees.  It was treated with elevation, which worked well.  On examination, there was no edema or skin discoloration.  There was also no stasis pigmentation or eczema.  The Veteran did report pain.  The pain was not constant or at rest, but he experienced it with prolonged walking or standing.  It was relieved by elevation or compression hosiery.  There was no ulceration.  The veins were described as being located in the right medial calf.  They were palpable and non tender.  There were also some small non palpable spider veins visible at the ankle.  A Doppler study was negative for evidence of deep venous thrombosis to the deep and superficial venous systems, but was positive for venous reflux involving the right greater saphenous vein.  The final diagnosis was right leg varicose veins, which did not preclude exercise or result in any effects to the Veteran's daily activities.  

The Veteran also underwent a VA podiatry examination in January 2011.  The examiner diagnosed gouty arthritis of the right foot.  However, the examiner also opined that this gouty arthritis was not due to or aggravated by the Veteran's varicose veins.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg is not warranted.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A continuation of the 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  38 C.F.R. § 4.104, Code 7120.  

In this case, the Veteran simply does not have the symptoms required for a 20 percent rating.  While the Veteran has credibly testified that he experiences some swelling of his leg, the February 2008, August 2008, and January 2011 medical reports are all negative for a current finding of edema.  This means that any edema experienced by the Veteran is no more than intermittent.  The Veteran reports that he experiences pain with prolonged walking, and the August 2008 surgical consult suggests that this pain may not be relieved with hosiery.  However, the January 2011 examination states that his symptoms are relieved by rest and elevation of his leg.  Finally, medical opinion has found that the Veteran's gouty arthritis of his right foot is not caused or aggravated by his varicose veins.  When all symptoms are considered, the Board finds that they more nearly resemble that required for the 10 percent evaluation currently assigned.  Therefore, there is no basis for a rating of more than 10 percent.  38 C.F.R. § 4.104, Code 7120.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the decision above the Board carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay testimony shows the disability picture arising from his service-connected disability more closely approximates the schedular criteria for higher rating.
  
The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected low back disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim; if the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.  In this case, the Veteran has not asserted unemployability based on the varicose veins and a claim for a TDIU is not raised.

In sum, the Board has found the criteria for an initial evaluation in excess of 10 percent for the service-connected varicose veins of the right leg are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to an initial evaluation in excess of 10 percent for right leg varicose veins is denied. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


